t c summary opinion united_states tax_court daniel k mcafee and melissa a allen petitioners v commissioner of internal revenue respondent docket no 15417-07s filed date daniel k mcafee and melissa a allen pro sese cindy l wofford for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure addition thereto for untimely filing under sec_6651 following concessions we decide the following issues whether petitioners may deduct dollar_figure as a commission expense we hold they may not whether petitioners are liable for the addition_to_tax we hold they are background the parties have submitted to the court a stipulation of facts with accompanying exhibits the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioners are husband and wife and they filed a joint form_1040 u s individual_income_tax_return for on date they resided in texas when their petition to this court was filed daniel k mcafee mr mcafee is a self-employed consultant on the health industry petitioners claimed on their return a deduction for a dollar_figure commission paid_by mr mcafee as an expense of his consulting business respondent disallowed this deduction i deduction for commission discussion petitioners bear the burden of proving that respondent’s determinations set forth in the notice_of_deficiency are incorrect see rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioners must show that their claimed deductions are allowed by the code petitioners also must keep sufficient records to substantiate any deduction that would otherwise be allowed by the code see sec_6001 292_us_435 while sec_7491 sometimes shifts the burden_of_proof to the commissioner that section is not applicable where as here petitioners have failed to meet the recordkeeping and substantiation requirements of the code see sec_7491 and b sec_162 allows a cash_method taxpayer such as mr mcafee to deduct any ordinary_and_necessary_expense paid during the taxable_year in carrying on a business petitioners assert that mr mcafee paid an individual dollar_figure as a commission related to mr mcafee’s consulting business we decline to find that assertion as a fact petitioners have provided the court with no documentation for the expense nor has either petitioner clearly articulated the specifics of the expense we sustain respondent’s disallowance of petitioners’ claim to the dollar_figure deduction ii addition_to_tax respondent determined that petitioners are liable for an addition_to_tax under sec_6651 that section imposes an addition_to_tax for failing to file a tax_return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect respondent bears a burden of production with respect to petitioners’ liability for such an addition_to_tax see sec_7491 if that burden is met petitioners bear the burden of establishing that they exercised ordinary business care and prudence and nevertheless were unable to file their return timely see 469_us_241 sec_301_6651-1 proced admin regs see also 116_tc_438 petitioners concede they filed their tax_return late respondent has therefore met his burden of production petitioners argue that they acted reasonably in filing their return late because they assert their accountant disappeared with their records we decline to find that assertion as a fact we sustain respondent’s determination of an addition_to_tax under sec_6651 iii conclusion we have considered all of petitioners’ contentions and allegations and we conclude that those contentions and allegations not discussed herein are without merit or irrelevant to reflect the foregoing decision will be entered under rule
